DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "The method" in line 1 and “the width” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis, US Pat. 5,621,240.
Regarding claim 1, Ellis teaches a resistor assembly (see at least figures 1, 2 and 8) comprising at least two connector elements (12 and/or 16; silver, see col. 9, lines 20-22) and at least one strip-like or plate-like resistor element (14) arranged between the connector elements (12), 
the resistor element (14; ruthenium-based resistor; see col. 6, lines 20-28) having an upper side (top), a lower side (bottom) and two longitudinal sides running parallel to each other, and 
the at least one resistor element (14; ruthenium) consisting of a material of which the electrical conductivity is lower than the electrical conductivity of the material of the connector elements (12; silver), 
wherein the resistor element has, on at least its upper side or at least its lower side, at least one shaped element (conductive bars 14b) as a positioning aid (Conductive bars 14b form an equal spaced resistor segments [20] to the resistor 14, and facilitates a marking point for laser trimming to form a serpentine shaped resistor.  See col. 6, lines 45-65.).
Regarding claim 7, Ellis teaches the resistor assembly, wherein the at least one shaped element (14b) is arranged centrally between the longitudinal sides of the resistor element (see figures 1 and 8).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al., US Pat. 9,934,893.
Regarding claim 1, Murakami teaches a resistor assembly (see at least figures 1 and 2) comprising at least two connector elements (10; copper plate, see col. 4, lines 61-63) and at least one strip-like or plate-like resistor element (20; Cu-Mn, Ni-Cr, or Cu-Ni alloy plate, see col. 5, lines 6-8) arranged between the connector elements (10), 
the resistor element (20) having an upper side (top), a lower side (bottom) and two longitudinal sides running parallel to each other, and 
the at least one resistor element consisting of a material of which the electrical conductivity is lower than the electrical conductivity of the material of the connector elements (materials listed above), 
wherein the resistor element has, on at least its upper side or at least its lower side, at least one shaped element (laser carved patterning 25; col. 5, lines 9-13) as a positioning aid (laser carved with charter string “0.1mΩ” showing the plate surface direction; see col. 2, lines 4-15).

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al., US Pub. 2015/0212115.
Regarding claim 1, Nakamura teaches a resistor assembly (see at least figures 5-8 and corresponding paragraph 0035+) comprising at least two connector elements (20a; electrode material is copper, see paragraph 0025) and at least one strip-like or plate-like resistor element (20b; resistor material is Cu-Mn-Ni, or Cu-Ni alloy plate, see paragraph 0025) arranged between the connector elements, 
the resistor element (20b) having an upper side (top), a lower side (bottom) and two longitudinal sides running parallel to each other, and 
the at least one resistor element consisting of a material of which the electrical conductivity is lower than the electrical conductivity of the material of the connector elements (materials listed above), 
wherein the resistor element has, on at least its upper side or at least its lower side, at least one shaped element (step patterning; see figures 1a and 5c, and paragraphs 0027 and 0036) as a positioning aid (the step pattering formed on the resistive material allows for accurate terminal placement; see paragraph 0027).
Regarding claim 9, Nakamura teaches a method for producing a resistor assembly according to claim 1 (see figure 5), wherein the method comprises the following steps: 
a) providing a first strip (20b) made of a first material (see resistor material above), the strip (20b) having an upper side and a lower side as well as two longitudinal sides, and the first strip having, at least on its upper side or at least on its lower side, at least one shaped element (see forming shaped element; see figure 5c, and paragraphs 0027 and 0036),
b) setting the width of the first strip (resistor 20b having a width), 
c) longitudinal seam welding (laser welding; see paragraph 0035) the first strip on each of its two longitudinal sides with a further strip (electrodes 20a made of copper; see paragraph 0025) made of a material of which the electrical conductivity is greater than the electrical conductivity of the first material, thus forming a strip-like material composite, 
d) cutting the strip-like material composite to produce a resistor assembly (rectangular piece 21; see figure 5), a resistor element (20b) of the resistor assembly being formed from the material of the first strip. 
Allowable Subject Matter
Claim 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior art of record co not teach or suggest a resistor assembly, wherein the at least one shaped element being a recess in the material of the resistor element for receiving an end of an electrical conductor.
Claims 3-5 depend on claim 2.
Regarding claim 6 the prior art of record do not teach or suggest a resistor assembly, wherein the at least one shaped element having a region which is raised above the upper side or above the lower side of the resistor element, and in that the shaped element is at least partially coated with solder in this region.
Regarding claim 8, the prior art of record do not teach or suggest a method for producing a resistor assembly according to claim 1, wherein the method comprises the following steps: |
a) providing a first strip made of a first material, the strip having an upper side and a lower side and two longitudinal sides, |
b) setting the width of the first strip,
c) inserting at least one shaped element into at least the upper side or at least the lower side of the first strip,
d) longitudinal seam welding the first strip on each of its two longitudinal sides with a further strip made of a material of which the electrical conductivity is greater than the electrical conductivity of the first material, thus forming a strip-like material composite, 
e) cutting the strip-like material composite to produce a resistor assembly, a resistor element of the resistor assembly being formed from the material of the first strip.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kameko et al. and Tsukahara et al. teach plate resistors with welding, and Smith and McKi, Jr. et al., teach plate resistors.  They, however, do not teach the structures recited in claims 2, 6 or 8 discussed above.  
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833